COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-158-CV





FILOMENO GARCIA, INDIVIDUALLY AND
	APPELLANT

D/B/A GARCIA PAINTING CONTRACTOR



V.



NINA GONZALES
	APPELLEE



----------



FROM COUNTY COURT AT LAW NO. 2 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant filed a timely notice of appeal from the trial court’s April 23, 2007 “Final Default Judgment.”  The trial court subsequently granted appellant’s motion for new trial on July 9, 2007, while it still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P.
 329b(e).

On October 16, 2007, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before Friday, October 26, 2007, any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.

Therefore, we dismiss the appeal as moot on our own motion.  
See 
Tex. R. App. P. 42.3
(c), 43.2(f). 



PER CURIAM

PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  November 15, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.